DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 14 Nov 2022 for application number 17/303,048. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 Jul 2022, and 04 Oct 2022 were filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase, “the technical documentation for the item” on line 4, should read, “a technical documentation for an item”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase, “the object displayed” on line 12, should read, “the specific object displayed”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase, “the technical documentation for the item” on line 4, should read, “a technical documentation for an item”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase, “the object displayed” on line 14, should read, “the specific object displayed”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase, “the technical documentation for the item” on line 5, should read, “a technical documentation for an item”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase, “the object displayed” on line 14, should read, “the specific object displayed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "(a) the user" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "one of the one or more items" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the selectable unit field" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the selectable object field" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "(a) the user" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "one of the one or more items" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the selectable unit field" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the selectable object field" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "(a) the user" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "one of the one or more items" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the selectable unit field" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the selectable object field" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conaway (US 2020/0122855 A1) in view of Bellan et al. [hereinafter as Bellan] (US 2014/0359457 A1) further in view of Halioris et al. [hereinafter as Halioris] (US 2019/0034855 A1) further in view of Malkin et al. [hereinafter as Malkin] (US 2013/0283211 A1).
In reference to claim 1, Conaway teaches a method for performing via an interactive electronic technical manual system (IETM) [para 0003 discloses a flight manual; the system provides an electronic way of maintaining workflows, i.e. electronic technical manual] configured to provide electronic, the method comprising: 
generating a digital aggregated workflow comprising a sequence of position workflows, each position workflow comprising a sequence of procedures to be performed, wherein each procedure comprises a sequence of operations to be performed [Fig. 2, paras 0050-0051 disclose an ordered list of tasks; several hierarchies of lists/checklists may be presented (parent, child, grandchild, etc.), i.e. workflow, procedure, operation, etc.]; 
providing the digital aggregated workflow for display via the IETM viewer [Fig. 2, paras 0050-0051 disclose an ordered list of tasks; several hierarchies of lists/checklists may be presented (parent, child, grandchild, etc.), i.e. workflow, procedure, operation, etc.]; 
receiving input of a selection of a particular procedure of the digital aggregated workflow , wherein the selection of the particular procedure is performed by a user via the IETM viewer [Fig. 2, paras 0050-0051 disclose selecting a task, i.e. procedure, to present a sub-check list], 
determining whether each of the procedures preceding the particular procedure in the digital aggregated workflow is determined to be completed [Fig. 2, paras 0050-0051 disclose task indicators which represent if the tasks have been completed]; 
providing a procedure progression mechanism configured to be selectable by the user; and responsive to the user selecting the procedure progression mechanism, providing a second sequence of operations of a second procedure for display via the IETM viewer [Fig. 5, paras 0080-0081, 0083 input buttons at 515 and 520 which may be used to display a new task list].
However, while Conaway teaches providing a particular sequence of operations of the particular procedure for display via the IETM viewer, wherein each operation is provided with an acknowledgement mechanism  [Fig. 2, paras 0050-0051 disclose an ordered list of tasks; several hierarchies of lists/checklists may be presented (parent, child, grandchild, etc.), i.e. workflow, procedure, operation, etc.; the checklists; paras 0050,  0059-0061 disclose indicators for each task that indicate the level of completion of the task] and wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items [Fig. 2, para 0075, for example, discloses selecting items in order to view additional information about a task], (ii) input of a selection of a unit displayed for the selectable unit field [Fig. 5, paras 0080-0081 disclose selecting different unit fields as sections/subsections, in order to view tasks], and (iii) input of a selection of a specific object displayed for the selectable object field [Fig. 2, para 0075, for example, discloses selecting items in order to view additional information about a task; similar content may be selected and viewed in the example in Fig. 5], Conaway does not explicitly teach providing a sign-in window for display via the IETM viewer being executed on a user computing entity, wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of a specific object displayed for the selectable object field, and (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed and the selection of the object displayed; credentialed access to the technical documentation for the item via an IETM viewer; responsive to determining that each of the procedures preceding the particular procedure in the digital aggregated workflow is determined to be completed, providing a particular sequence of operations of the particular procedure for display via the IETM viewer, wherein each operation is provided with an acknowledgement mechanism configured to be selectable by the user; determining whether the acknowledgement mechanism has been selected by the user for each of the particular sequence of operations; responsive to determining that the acknowledgment mechanism has been selected by the user for each of the particular sequence of operations, determining that the particular procedure is completed.
Bellan teaches providing a sign-in window for display via the IETM viewer being executed on a user computing entity [Fig. 2, para 0033 disclose logging into an account using a dashboard on the user interface], wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field [Fig. 2, paras 0033-0039 disclose, for example, a Tasks pane, i.e. selectable unit field], and (iii) input of a selection of a specific object displayed for the selectable object field [Fig. 2, paras 0033-0039 discloses, for example, tasks, i.e. specific object, in a Tasks pane], and (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed and the selection of the object displayed [Fig. 2, para 0033 disclose logging into an account using a dashboard on the user interface to access the dataset, units and objects, etc.]; credentialed access to the technical documentation for the item via an IETM viewer [paras 0044-0045 discloses a user’s account profile to access content and member access to content]; responsive to determining that each of the procedures preceding the particular procedure in the digital aggregated workflow is determined to be completed, providing a particular sequence of operations of the particular procedure for display via the IETM viewer, wherein each operation is provided with an acknowledgement mechanism configured to be selectable by the user; determining whether the acknowledgement mechanism has been selected by the user for each of the particular sequence of operations; responsive to determining that the acknowledgment mechanism has been selected by the user for each of the particular sequence of operations, determining that the particular procedure is completed [para 0039 discloses after completing tasks, indicating checklists have been completed by checking off action items and saving the checklist].
It would have been obvious to one of ordinary skill in art, having the teachings of Conaway and Bellan before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Conaway to include the functionality as taught by Bellan in order to obtain a workflow system in which operations of procedures may be acknowledged as being completed upon determining that each procedure is completed. 
One of ordinary skill in the art wanted to be motivated to obtain a workflow system in which operations of procedures may be acknowledged as being completed upon determining that each procedure is completed to facilitate federating multiple systems in an efficient manner [Bellan, para 0005].
However, Conaway and Bellan do not explicitly teach a method for performing one of loading or unloading a plurality of articles for an object comprising a plurality of positions at which the plurality of articles can be loaded or unloaded; procedures for loading or unloading one or more articles at a corresponding position.
Halioris teaches a method for performing one of loading or unloading a plurality of articles for an object comprising a plurality of positions at which the plurality of articles can be loaded or unloaded; procedures for loading or unloading one or more articles at a corresponding position [Figs. 11-13, paras 0127-0130 disclose tasks related to shipping operations, i.e. loading/unloading articles, the tasks including reference to a bay number, area, and/or vehicles, i.e. at a corresponding position].
It would have been obvious to one of ordinary skill in art, having the teachings of Conaway, Bellan, and Halioris before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Conaway and Bellan to include the functionality as taught by Halioris in order to obtain a workflow system that pertains to loading/unloading articles at positions. 
One of ordinary skill in the art wanted to be motivated to obtain a workflow system that pertains to loading/unloading articles at positions to provide an intuitive dynamic interface and increasing user navigation speed [Halioris, para 0004].
However, while Conaway teaches responsive to receiving the input of the selection of the particular procedure [Fig. 2, paras 0050-0051 disclose selecting a task to present a sub-check list], Conaway, Bellan, and Halioris do not explicitly teach responsive to receiving the selection of the particular procedure, determining whether each of the procedures preceding the particular procedure in the digital aggregated workflow is determined to be completed.
Malkin teaches responsive to receiving the selection of the particular procedure, determining whether each of the procedures preceding the particular procedure in the digital aggregated workflow is determined to be completed [Fig. 1, para 0056 discloses determining whether a task is a last task, and if it is a last task, determining that an itinerary is finished; therefore, the system is able to determine whether all of the previous tasks have been completed, i.e. if a task is not a last task, all of the previous tasks have not been completed].
It would have been obvious to one of ordinary skill in art, having the teachings of Conaway, Bellan, Halioris, and Malkin before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Conaway, Bellan, and Halioris to include the functionality as taught by Malkin in order to obtain a workflow system that allows for determination of completion of previous tasks upon selection of a task. 
One of ordinary skill in the art wanted to be motivated to obtain a workflow system that allows for determination of completion of previous tasks upon selection of a task to provide a dynamically updated optimized itinerary that compensates for real-time dynamics [Malkin, para 0007].

In reference to claim 2, Conaway, Bellan, Halioris, and Malkin teach the invention of claim 1.
Conaway further teaches The method of claim 1, wherein the second procedure is a one of (i) a sequentially subsequent procedure in a particular position workflow comprising the particular procedure, or (ii) a sequentially first procedure of a sequentially subsequent position workflow to the particular position workflow [Fig. 2, paras 0050-0051 disclose an ordered list of tasks; several hierarchies of lists/checklists may be presented (parent, child, grandchild, etc.), i.e. workflow, procedure, operation, etc.; the workflows, procedures, and operations are listed in orders, i.e. first, second, third, etc. procedures].

In reference to claim 3, Conaway, Bellan, Halioris, and Malkin teach the invention of claim 1.
Halioris further teaches The method of claim 1, further comprising: the particular position workflow [Figs. 11-13, paras 0127-0130 disclose tasks related to shipping operations, i.e. loading/unloading articles, the tasks including reference to a bay number, area, and/or vehicles, i.e. at a corresponding position].
Conaway further teaches The method of claim 1, further comprising: determining whether each of the sequence of procedures of the particular position workflow is determined to be completed; responsive to determining that each of the sequence of procedures of the particular position workflow is determined to be completed, determining that the particular position workflow has been completed, wherein determining that the particular position workflow has been completed comprises causing the particular position workflow to be displayed with at least one indicator identifying the particular position workflow as completed [Fig. 2, paras 0050-0051 disclose an ordered list of tasks; several hierarchies of lists/checklists may be presented (parent, child, grandchild, etc.), i.e. workflow, procedure, operation, etc.; Fig. 2, para 0059 give an example of indicators, indicating that the tasks within the task have been completed].
Malkin further teaches determining whether the particular procedure is a sequentially last procedure of a particular position workflow comprising the particular procedure; responsive to determining that the particular procedure is the sequentially last procedure of the particular position workflow, determining whether each of the sequence of procedures of the particular position workflow is determined to be completed [Fig. 1, para 0056 discloses determining whether a task is a last task, and if it is a last task, determining that an itinerary is finished].

In reference to claim 6, Conaway, Bellan, Halioris, and Malkin teach the invention of claim 1.
Halioris further teaches The method of claim 1, wherein each position workflow is generated based at least in part on a selection by a user of one or more articles for a corresponding position from a provided plurality of articles relevant to the corresponding position [Figs. 11-13, paras 0127-0130 disclose tasks related to shipping operations, i.e. loading/unloading articles, the tasks including reference to a bay number, area, and/or vehicles, i.e. at a corresponding position; for example, Fig. 12 presents an interface upon user input to display shipping tasks for loading/unloading parcels for a given bay number].

In reference to claim 7, Conaway, Bellan, Halioris, and Malkin teach the invention of claim 6.
Halioris further teaches The method of claim 6, wherein a sequence of procedures of each position workflow is generated based at least in part on an indication by the user of whether the one or more articles are to be either loaded or unloaded for the corresponding position [Figs. 11-12, paras 0127, 0129 disclose a user selecting an “operations” button, i.e. an indication by a user whether articles are to be loaded/unloaded, which provides a view of operations related to the loading/unloading of articles onto a vehicle].

In reference to claims 8-10, claims 8-10 are rejected for the same reasons as that of claims 1-3, respectively.
In reference to claims 13-14, claims 13-14 are rejected for the same reasons as that of claim 6-7, respectively.
In reference to claims 15-17, claims 15-17 are rejected for the same reasons as that of claims 1-3, respectively.
In reference to claim 20, claim 20 is rejected for the same reasons as that of claim 6.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conaway in view of Bellan further in view of Halioris further in view of Malkin further in view of Fedoseyeva et al. [hereinafter as Fedoseyeva] (US 2013/0212507 A1).
In reference to claim 4, Conaway, Bellan, Halioris, and Malkin teach the invention of claim 3.
Halioris further teaches The method of claim 3, further comprising: the particular position workflow [Figs. 11-13, paras 0127-0130 disclose tasks related to shipping operations, i.e. loading/unloading articles, the tasks including reference to a bay number, area, and/or vehicles, i.e. at a corresponding position].
Conaway further teaches determining whether each of the sequence of position workflows of the digital aggregated workflow is determined to be completed [Fig. 2, paras 0050-0051 disclose an ordered list of tasks; several hierarchies of lists/checklists may be presented (parent, child, grandchild, etc.), i.e. workflow, procedure, operation, etc.; Fig. 2, para 0059 give an example of indicators, indicating that the tasks within the task have been completed].
Malkin further teaches determining whether the particular position workflow is a sequentially last position workflow of the digital aggregated workflow; responsive to determining that the particular position workflow is a sequentially last position workflow of the digital aggregated workflow; and responsive to determining that each of the sequence of position workflows of the digital aggregated workflow is determined to be completed [Fig. 1, para 0056 discloses determining whether a task is a last task, and if it is a last task, determining that an itinerary is finished]. 
	However, while Belkin teaches generating a workflow performance report [Figs. 14-15, para 0051 discloses generating a report including various performance data], Conaway, Bellan, Halioris, and Malkin do not explicitly teach generating the report in response to a last task being completed.
	Fedoseyeva teaches generating the report in response to a last task being completed [para 0393 discloses that upon determining that a workflow has been completed, a report may be generated; para 0186, 0315 discloses ability to generate reports seemingly automatically, e.g. “reports may be generated periodically”; para 0403 discloses automatically generating a workflow overview screen, e.g. report].
It would have been obvious to one of ordinary skill in art, having the teachings of Conaway, Bellan, Halioris, Malkin, and Fedoseyeva before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Conaway, Bellan, Halioris, and Malkin to include the functionality as taught by Fedoseyeva in order to obtain a workflow system that allows for a workflow performance report to be generated upon completion of tasks. 
One of ordinary skill in the art wanted to be motivated to obtain a workflow system that allows for a workflow performance report to be generated upon completion of tasks to reduce time and human error [Fedoseyeva, para 0006].

In reference to claims 11 and 18, claims 11 and 18 are rejected for the same reasons as that of claim 4.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conaway in view of Bellan further in view of Halioris further in view of Malkin further in view of Fedoseyeva further in view of Gallion et al. [hereinafter as Gallion] (US 2010/0063860 A1).
In reference to claim 5, Conaway, Bellan, Halioris, Malkin, and Fedoseyeva teach the invention of claim 4.
Belkin further teaches the workflow performance report is generated based on various factors [Figs. 14-15, para 0051 discloses generating a report including various performance data].
Fedoseyeva further teaches the workflow performance report is generated based on various factors [para 0393 discloses that upon determining that a workflow has been completed, a report may be generated; para 0186, 0315 discloses ability to generate reports seemingly automatically, e.g. “reports may be generated periodically”; para 0403 discloses automatically generating a workflow overview screen, e.g. report].
However, Conaway, Bellan, Halioris, Malkin, and Fedoseyeva do not explicitly teach the workflow performance report is generated based at least in part on timestamps substantially corresponding to moments in time when each procedure of the digital aggregated workflow was provided and when each procedure of the digital aggregated workflow was determined to be completed 
Gallion teaches the workflow performance report is generated based at least in part on timestamps substantially corresponding to moments in time when each procedure of the digital aggregated workflow was provided and when each procedure of the digital aggregated workflow was determined to be completed [para 0037 discloses recording a start and end time of a task; para 0069 discloses a report that includes the measured time metrics; para 0072 discloses a start, end, and elapsed time of a task and generating a report].
It would have been obvious to one of ordinary skill in art, having the teachings of Conaway, Bellan, Halioris, Malkin, Fedoseyeva, and Gallion before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Conaway, Bellan, Halioris, Malkin, and Fedoseyeva to include the functionality as taught by Gallion in order to obtain a workflow system that allows for a workflow performance report to be generated, the report based on various timestamps. 
One of ordinary skill in the art wanted to be motivated to obtain a workflow system that allows for a workflow performance report to be generated, the report based on various timestamps to provide a flexible for managing projects [Gallion, para 0017].

In reference to claims 12 and 19, claims 12 and 19 are rejected for the same reasons as that of claim 5.

Response to Arguments
Examiner has considered the amendments and determined that the prior art, as disclosed in the Rejection above, reasonably teaches the currently amended claim language. 
Regarding the newly added amendments to the independent claims 1, 8, and 15:
Conaway teaches providing a particular sequence of operations of the particular procedure for display via the IETM viewer, wherein each operation is provided with an acknowledgement mechanism  [Fig. 2, paras 0050-0051 disclose an ordered list of tasks; several hierarchies of lists/checklists may be presented (parent, child, grandchild, etc.), i.e. workflow, procedure, operation, etc.; the checklists; paras 0050,  0059-0061 disclose indicators for each task that indicate the level of completion of the task] and wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items [Fig. 2, para 0075, for example, discloses selecting items in order to view additional information about a task], (ii) input of a selection of a unit displayed for the selectable unit field [Fig. 5, paras 0080-0081 disclose selecting different unit fields as sections/subsections, in order to view tasks], and (iii) input of a selection of a specific object displayed for the selectable object field [Fig. 2, para 0075, for example, discloses selecting items in order to view additional information about a task; similar content may be selected and viewed in the example in Fig. 5]. That is, Conaway teaches the ability for users to navigate an interface, select fields, and select items within the fields, in order to access information regarding tasks. Bellan teaches providing a sign-in window for display via the IETM viewer being executed on a user computing entity [Fig. 2, para 0033 disclose logging into an account using a dashboard on the user interface], wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field [Fig. 2, paras 0033-0039 disclose, for example, a Tasks pane, i.e. selectable unit field], and (iii) input of a selection of a specific object displayed for the selectable object field [Fig. 2, paras 0033-0039 discloses, for example, tasks, i.e. specific object, in a Tasks pane], and (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed and the selection of the object displayed [Fig. 2, para 0033 disclose logging into an account using a dashboard on the user interface to access the dataset, units and objects, etc.]. That is, Bellan teaches that a user may authenticate himself to access items and fields, and information about the items. The combination of prior art would allow a user of a IETM system to authenticate himself in order to select items and fields, to view information about items of the system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        /TADESSE HAILU/Primary Examiner, Art Unit 2173